DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5 and 8-18 are all the claims.
2.	Claims 1-3 are amended in the Reply of 2/12/2021.
3.	The preliminary amendments to the specification of 8/9/18, 1/31/19 and 7/9/2020 have been entered.

Election/Restrictions
4.	Applicant’s election of Group I in the reply filed on 2/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
6.	Claims 1-5 and 8-16 are all the claims under examination.

Information Disclosure Statement
7.	The IDS of 8/9/18 has been considered and entered. The initialed and date 1449 form is attached.

Drawings
8.	The replacement drawings for Figures 1-2 and 6 were received on 7/9/2020.  These drawings are accepted by the Examiner.

Specification
9.	The disclosure is objected to because of the following informalities: 
The use of the term, e.g., Tween, Tris, Metafectin Pro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-5 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-5 and 9-16 are indefinite for the phrase “specifically interacting with DLA-DR antigen.” The sequences encompassed by the claims represent the VH/VL CDR1-3 and VH/VL domains from the B5 and E11 clones. The claims make a general assertion that the clones bind to the same antigen, i.e., DLA-DR. However, Lisowska (Hematol Oncol. 2018 Mar 24 36(3): 554-560 (abstract only)); see PTO 892) teaches that the epitope of B5 was localized to the invariant DRα chain, whereas the epitope of E11 was collectively formed by the DRα and DRβ chains. Accordingly, the epitopes for each of the antibodies is seemingly quite different. Clarification is requested.
b) Claims 1-5 and 9-16 are indefinite for the phrase “specifically interacting” because the “interacting” is not defined by a parametric endpoint. The “interacting” may be indirect or direct and the factors that define and influence any specificity are indefinite. The specification does not define “interacting” whilst it mentions in two instances particularly Example 2 that binding of the antibody occurs to the DLA-DR antigens. Amending the claim to recite “specifically binding” could overcome the rejection.
	d) Claims 1-2, 5 and 9-12 are indefinite for improper use of what is seemingly intended Markush group language, e.g., “a sequence selected from” (Claims 1-2) and “[a] hyrbridoma selected from” (Claims 5 and 8). See MPEP 2117.
	e) Claims 13-16 are indefinite in depending from Claim 3 which is drawn to an antibody whilst the preamble of Claims 13-16 is drawn to “The polypeptide.” The ordinary artisan cannot ascertain what the intended meets and bounds are for the plain language of the subject matter.
	f) Claims 5 and 8 are indefinite for the recitation “deposited in DSM” because the “DSM” is the designation for the accession numbers for the hybridoma deposits. The specification teaches that the “DSMZ” is the depository under which the DSM numbers are assigned to those hybridomas.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 1-2 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is interpreted as being drawn to a genus of polypeptides that are a heavy chain variable domain that specifically binds DLA-DR on canine lymphoma and leukemia cells and comprises “a” CDR region having a sequence selected from SEQ ID NOS: 1-6. 
Claim 2 is interpreted as being drawn to a genus of polypeptides that are a light chain variable domain that specifically binds DLA-DR on canine lymphoma and leukemia cells and comprises “a” CDR region having a sequence selected from SEQ ID NOS: 9-14. 
The sequences for each of SEQ ID NOS: 1-6 and SEQ ID NOS: 9-14 correspond to individual CDR domains. Accordingly, the most generic claims encompass an antigen binding site that comprises one CDR domain selected from the respective list of SEQ ID NOS. Even the dependent claims from each of Claim 1 and Claim 2, respectively, are drawn to a single variable domain, whether comprising 3 CDRs (Claims 9-10) or the variable domain sequences (Claims 11-12).
It is the Examiner’s position that Applicants were not in possession of single CDR domain antibodies much less single variable domain antibodies that meet the structure/function requirement of specifically binding to DLA-DR on canine lymphoma and leukemia cells, in vitro or in vivo.
It is the examiner’s position that the specification does not support the myriad polypeptides where none of the antigens is even defined.
a) Actual reduction to practice: the light (Vk) and heavy (VH) chain variable regions of two antibodies named B5 and E11 are disclosed, which specifically interact with antigens on canine lymphoma and leukemia cells. The B5 antibody contains CDRs of the Vk and VH chains whose amino acid sequences and their corresponding coding nucleotide sequences are disclosed in Fig. 1 as B5Vk and B5VH, while the E11 antibody contains CDRs of the Vk and VH chains whose amino acid sequences and their corresponding coding nucleotide sequences are disclosed in Fig. 2 as El lVk and E11VH.
Nowhere in the specification do Applicants demonstrate that anything less than the full complement of VH and VL CDR1-3 domains for any one of the two clones would retain specific antigen binding. The specification only demonstrates with those data the VH and VL pairing and no single variable domain for any one of the clones.
b) Disclosure of drawings or structural chemical formulas: the drawings do not show that applicant was in possession of the single CDR domain or single variable domain antibodies comprising the sequences of the instant claims and that would retain specific antigen binding.
c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the single CDR domain or single variable domain antibodies comprising the sequences of the instant claims and that would retain specific antigen binding.
d) Method of making the claimed invention: the specification teaches making the antibody clones, screening for binding properties and hybridoma deposits.
e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of antibody libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.
f) Predictability in the Art: 	The claims broadly encompass any single VH or VL domain from a four-chain antibody. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
MacCallum et al. (J. Mol. Biol. (1996) 262:732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  
De Pascalis et al. The Journal of Immunology (2002) 169, 3076-3084 demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. ((2003) BBRC 307, 198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and a framework residue located just before the H3 (see page 202, left col.).
Vajdos et al. ((2002) J. Mol. Biol. 320, 415-428) additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).
Holm et al ((2007) Mol. Immunol. 44: 1075-1084) describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  
Chen et al. J. Mol. Bio. (1999) 293, 865-881 describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  
Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Finally, Ward teaches and cautions:
 “Separated heavy and light chains have previously been identified with antigen or hapten binding activities although the affinities were poor, with no evidence for binding by single chains rather than dimers" (p. 544, Col. 2) and
"However, VH domains are relatively sticky, presumably due to the exposed hydrophobic surface normally capped by the VH and VL domains” (p. 546, Col. 1).
Analyzing applicants own disclosure, it does not show diversity among the conventional antibody structure for a full complement of VH and VL CDR1-3. By and large, the art recognizes that single domain antibodies do not provide the sufficient contact sites for antigen binding or at the very least the molecules tend to be less soluble and otherwise form aggregates.


Enablement/ Biological Deposit
12.	Claims 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The submission of the biological deposit receipt/certificate on 8/9/2018 is acknowledged that hybridoma clones B5 and E11 were deposited with the DSMZ and assigned accession nos. ACC3287 and ACC3288, respectively.  However, Applicant has NOT identified the depository by address and the date of deposit in the specification. Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  
In addition, Applicants specification does not have a statement of assurances, i.e., that the depositors assure that all restrictions imposed on the availability to the public of the deposited materials will be irrevocably removed upon granting a patent. 
Whereas here in the present case, the deposit has been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application; and
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Conclusion
13.	No claims are allowed.
14.	The following sequences are found to be free from the art: LINKED SEQ ID NO:1, 2, and 3; LINKED SEQ ID NO: 4, 5 AND 6; LINKED SEQ ID NO: 9, 10 AND 11; AND LINKED SEQ ID NO: 12, 13 AND 14 and SEQ ID NOS: 7, 8 15 and 16.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643